PER CURIAM.
The appellant brought a petition for writ of certiorari in the circuit court. The petition was dismissed and this appeal is from that order.
The petition for writ of certiorari sought to review an act of the Board of County Commissioners of Dade County, Florida, acting as the Dade County Port Authority. It was alleged that the Port Authority had failed to award a lease of store space to petitioner although bids were advertised and petitioner had submitted the highest bid.
 The act of leasing the store space was not judicial or quasi-judicial; therefore, certiorari was not a proper remedy. Sirmans v. Owen, 87 Fla. 485, 100 So. 734 (1924); West Flagler Amusement Co. v. State Racing Commission, 122 Fla. 222, 165 So. 64 (1935). See also 10 McQuillin, Municipal Corporation, § 29.87 (3rd ed. 1950). Having determined that certio-rari did not lie, it was not necessary for the circuit judge to express an opinion on the merits, and such is not binding in any subsequent action between these parties.
The order dismissing the petition for writ of certiorari is affirmed.
Affirmed.